Order granting defendant’s motion for judgment on the pleadings dismissing the complaint, and the judgment entered thereon, reversed on the law, with ten dollars costs and disbursements, and motion denied. The demand letters con*851tained in the bill of particulars do not conclusively disprove the plaintiff’s theory of novation. The language used therein may, in the present state of the action, be deemed merely descriptive of the account and debt which furnish the basis of the alleged novation. Both parties should have an opportunity to present full proof on this subject on a trial. Laz&nsky, P. J., Carswell, Davis, Adel and Taylor, JJ., concur.